



Exhibit 10.7


        
 
WESTELL TECHNOLOGIES, INC.
NON-QUALIFIED STOCK OPTION


THIS NON-QUALIFIED STOCK OPTION, dated as set forth in the attached Memorandum
is granted by WESTELL TECHNOLOGIES, INC. (the "Company"), to the Employee as set
forth in the attached Notice of Grant (the “Employee”) pursuant to the Company's
2019 Omnibus Incentive Compensation Plan (the "Plan").
1.OPTION GRANT
The Company hereby grants to the Employee an option to purchase the total number
of shares as set forth in the attached Memorandum of Class A Common Stock of the
Company at an option price per share as set forth in the attached Memorandum.
This option is not intended to qualify as an “incentive stock option” within the
meaning of Section 422 of the Internal Revenue Code of 1986, as amended.
2.TIME OF EXERCISE
This option may be exercised (in the manner described in paragraph 4 hereof) in
whole or in part, at any time and from time to time, subject to the following
limitations:
(a)this option may not be exercised to any extent until the first anniversary of
the Date of Grant. This option may be exercised to a maximum cumulative extent
of 33.3% of the total shares covered hereby on and after the first anniversary
of the Date of Grant; 66.6% of the total shares commencing on and after the
second anniversary of the Date of Grant; 100% of the total shares commencing on
and after the third anniversary of the Date of Grant. In the event that the
Employee's employment with the Company or a subsidiary terminates by reason of
total disability or death prior to the third anniversary of the Date of Grant,
then the portion of the option which may be exercised shall be determined as if
the Employee remained an employee of the Company until the next anniversary of
the Date of Grant.





--------------------------------------------------------------------------------





(b)For these purposes, employment shall be deemed to continue after termination
of full-time employment for any period during which the Employee remains a
part-time employee of the Company or a consultant to the Company as determined
by the sole discretion of the Administrator.
(c)This option may not be exercised:
(i)more than three months after the termination of the Employee's employment
with the Company or a subsidiary for any reason other than retirement, total
disability or death; or
(ii)more than twelve months after termination of employment by reason of
retirement, total disability or death; or
(iii)more than seven years from the Date of Grant.
For these purposes retirement and total disability shall be determined in
accordance with the established policies of the Company. This option may be
exercised during the indicated periods following termination of employment only
to the extent permitted pursuant to paragraphs 2(a) and (b) hereof.
3.Change in Control and Limitations on Sales.
(a)Notwithstanding the provisions of paragraph 2, in the event of a Triggering
Event or a termination of Participant's employment by the Company or one of its
subsidiaries without Cause no more than three months prior to and in
anticipation of a Change in Control, the Participant will become immediately
vested in all Stock Options.
(b)For purposes of this Agreement, "Change in Control", "Triggering Event" and
"Cause" have the following meaning:
(i)A “Change in Control” of the Company shall be deemed to have occurred as of
the first day that any one or more of the following conditions shall have been
satisfied:
(1)
the consummation of the purchase by any person, entity or group of persons,
within the meaning of Section 13(d) or 14(d) of the Securities Exchange Act of
1934, as amended, except the Voting Trust (together with its affiliates) formed
pursuant to the Voting Trust Agreement dated February 23, 1994, as amended,
among Robert C. Penny III and Melvin J. Simon, as co-trustees, and certain






--------------------------------------------------------------------------------





members of the Penny family and the Simon family, of ownership of shares
representing more than 50% of the combined voting power of the Company’s voting
securities entitled to vote generally (determined after giving effect to the
purchase);
(2)
a reorganization, merger or consolidation of the Company, in each case, with
respect to which persons who were shareholders of the Company immediately prior
to such reorganization, merger or consolidation do not, immediately thereafter,
own 50% or more of the combined voting power entitled to vote generally of the
Company or the surviving or resulting entity (as the case may be); or

(3)
a sale of all or substantially all of the Company’s assets, except that a Change
in Control shall not exist under this clause (C) if the Company or persons who
were shareholders of the Company immediately prior to such sale continue to
collectively own 50% or more of the combined voting power entitled to vote
generally of the acquirer.

(ii)A "Triggering Event" shall be deemed to have occurred as of the first day
that any one or more of the following conditions shall have been satisfied:
(1)
the Participant resigns from and terminates his employment with the Company for
Good Reason following a Change in Control by notifying the Company or its
successor within ninety (90) days after the initial occurrence of the event
constituting Good Reason specifying in reasonable detail the basis for the Good
Reason.






--------------------------------------------------------------------------------





(2)
the Company or its successor terminates the Participant’s employment with the
Company without Cause within two years of the date on which a Change in Control
occurred.

(iii)"Good Reason" means that concurrent with or within twelve months following
a Change in Control, the Participant's base salary is reduced or the
Participant’s total compensation and benefits package is materially reduced
without the Participant's written approval, or the Participant's primary duties
and responsibilities prior to the Change in Control are materially reduced or
modified in such a way as to be qualitatively beneath the duties and
responsibilities befitting of a person holding a similar position with a company
of comparable size in the Company’s business in the United States, without the
Participant's written approval (other than may arise as a result of the Company
ceasing to be a reporting company under the Exchange Act or ceasing to be listed
on NASDAQ), or the Participant is required, without his consent, to relocate his
principal office to a location, or commence principally working out of another
office located, more than 30 miles from the Company’s office which represented
the Participant’s principal work location.
(iv)“Cause” means (A) the failure by the Participant to comply with a particular
directive or request from the Board of the Company regarding a matter material
to the Company, and the failure thereafter by the Participant to reasonably
address and remedy such noncompliance within thirty (30) days (or such shorter
period as shall be reasonable or necessary under the circumstances) following
the Participant’s receipt of written notice from the Board confirming the
Participant’s noncompliance; (B) the taking of an action by the Participant
regarding a matter material to the Company, which action the Participant knew at
the time the action was taken to be specifically contrary to a particular
directive or request from the Board, (C) the failure by the Participant to
comply with the written policies of the Company regarding a matter material to
the Company, including expenditure authority, and the failure thereafter by the
Participant to reasonably address and remedy such noncompliance within thirty
(30) days (or such shorter period as shall be reasonable or necessary under the
circumstances) following the





--------------------------------------------------------------------------------





Participant’s receipt of written notice from the Board confirming the
Participant’s noncompliance, but such opportunity to cure shall not apply if the
failure is not curable; (D) the Participant’s engaging in willful, reckless or
grossly negligent conduct or misconduct which, in the good faith determination
of the Company’s Board, is materially injurious to the Company monetarily or
otherwise; (E) the aiding or abetting a competitor or other breach by the
Participant of his fiduciary duties to the Company; (F) a material breach by the
Participant of his obligations of confidentiality or nondisclosure or (if
applicable) any breach of the Participant’s obligations of noncompetition or
nonsolicitation under any agreement between the Participant and the Company; (G)
the use or knowing possession by the Participant of illegal drugs on the
premises of the Company; or (H) the Participant is convicted of, or pleads
guilty or no contest to, a felony or a crime involving moral turpitude.
(c)Solely for purposes of the definitions of “Triggering Event”, “Good Reason”
and "Cause" under this paragraph 3 (and not for purposes of the definition of
"Change in Control" hereunder), the Company shall be deemed to include any of
Westell Technologies, Inc.'s direct and indirect subsidiary companies and the
term Board shall be deemed to include the Board of Directors of any such
subsidiary.
(d)Notwithstanding the provisions in the paragraphs above, Participant’s stock
must be held in accordance with the Stock Retention Policy applicable at the
time of vesting.


4.METHOD OF EXERCISE
This option may be exercised only by appropriate notice in writing delivered to
the Secretary of the Company and accompanied by:
(a)a check payable to the order of the Company for the full purchase price of
the shares purchased and any required tax withholding, and
(b)such other documents or representations as the Company may reasonably request
in order to comply with securities, tax or other laws then applicable to the
exercise of the option.
Payment of the purchase price may be made in whole or in part by the delivery of
shares of Common Stock owned by the Employee or by certification of the
Employee's ownership of such shares), valued at fair market value on the date of
exercise. The Employee may satisfy any tax withholding





--------------------------------------------------------------------------------





obligation in whole or in part by electing to have the Company retain option
shares, having a fair market value on the date of exercise equal to the amount
required to be withheld.
5.CONDITIONS
Except as the Company may expressly agree in writing, Participant agrees that,
during my employment and for a period of twenty-four (24) months following my
separation from the Company, for any reason, Participant agrees not to directly
or indirectly:
(a) except in connection with any duties as an officer or employee of the
Company, accept business from, solicit, divert or attempt to solicit or divert,
for the purpose of providing or receiving any products or services relating to
the business in which the Company is engaged or contemplates engaging, any party
with whom I had material contact at any time during my employment with the
Company, and who is, was, was solicited to become or may become, a customer or
supplier of the Company;
(b)except as authorized by the Company in writing, employ, solicit for
employment, attempt to solicit for employment, encourage or otherwise cause to
leave their employment with the Company, any person who was during the
twelve-month period prior to such employment, solicitation or encouragement or
is then an officer or employee of the Company;
(c)except as authorized by the Company in writing, become employed by an
individual who is or was an employee of the Company at any time during the
twelve-month period ending with my termination;
(d)disturb, or attempt to disturb, any business relationship between any third
party and the Company; or
(e)make any false, negative or derogatory statement to any third party,
including the press or media, that is reasonably likely to result in adverse
publicity for the Company.
For purposes of this Section, the term “directly or indirectly” shall include
acts or omissions as proprietor, partner, joint venturer, employer, salesman,
agent, employee, officer, director, lender or consultant of, or owner of any
interest in, any person or entity.
6.    NON‑TRANSFERABILITY; DEATH
This option is not transferable by the Employee otherwise than by will or the
laws of descent and distribution and is exercisable during the Employee's
lifetime only by the Employee. If the Employee dies during the option period,
this option may be exercised in whole or in part and from time to time, in the





--------------------------------------------------------------------------------





manner described in paragraph 3 hereof, by the Employee's estate or the person
to whom the option passes by will or the laws of descent and distribution, but
only within a period of (a) twelve months after the Employee's death or (b)
seven years from the Date of Grant, whichever period is shorter. At the
discretion of the Administrator, this option may be transferred to members of
the Employee's immediate family or trusts or family partnerships for the benefit
of such persons, subject to terms and conditions established by the
Administrator.


IN WITNESS WHEREOF, the Company has caused the execution hereof by its duly
authorized officer and Employee has agreed to the terms and conditions of this
option, all as of the date first above written.
WESTELL TECHNOLOGIES, INC.


By______________________________


________________________________
Employee Name


________________________________
Employee Signature





--------------------------------------------------------------------------------







NOTICE OF GRANT OF STOCK OPTION FOR THE PURCHASE OF
CLASS A COMMON STOCK


Name:


You have received a grant with the following parameters:


Plan Name: Westell Technologies, Inc. 2019 Omnibus Incentive Compensation Plan
Award Number:
Shares Granted:
Exercise Price:
Award Type: NQSO
Award Date:
Vesting Schedule: 33.3% on ________
33.3% on ________
33.4% on ________
Expiration Date: ___________
If you have any questions, contact ____________ at ___________. By affixing your
signature to the bottom of this Notice, you acknowledge receipt of a copy of the
Agreement and the Plan to which the Agreement and this Stock Option Grant is
subject and agree that the Options Granted hereunder shall be subject to such
Plan and Agreement and shall be governed by their terms and provisions.
Westell Technologies, Inc.


By:                             
Name (printed):
Title:
_______________________________________
Name (Printed):



